       Case 1:19-cv-10578-AJN-SDA Document 77 Filed 09/09/20 Page 1 of 2




                                                                                     Ashu Shukla
                                                                                          Plaintiff
                         9/9/2020                                          202 Salem CT, Apt#11
                                                                              Princeton, NJ 08540
                                                                          ashu.shukla@gmail.com
                                                                                T # 917-488-6143
Date: 09/09/2020


VIA USDC ECF


To,
HON. Judge Stewart D. Aaron,
U.S. District Court, Southern District of New York,
500 Pearl Street,
New York, New York 10007


Re:   Shukla vs. Deloitte Consulting LLP
      Index No.: 1:19-cv-10578-AJN-SDA

      Re: Requesting 2-week extension to file plaintiff’s brief in support of his amended
      complaint



Hon. Judge Stewart Aaron,


       As you may know, I am the plaintiff on the Shukla vs. Deloitte case at SDNY case# 1:19-
cv-10598-AJN.


       In the past month, defendant has severely harassed and biomedically manipulated the
plaintiff by aerosols and surface based chemical agents. Defendant has further used electrical
impulses from biomedical manipulation devices to manipulate the plaintiff.


       Biochemical / medical manipulation has been carefully induced upon the plaintiff to
deliberately confuse and destroy plaintiff’s reasoning process. These malicious tactics were
knowingly instituted by the defendant so that the plaintiff would be forced to act against his own
instincts, values, and reasoning. Exhibit A contains evidence of injuries and heightened alleries.
        Case 1:19-cv-10578-AJN-SDA Document 77 Filed 09/09/20 Page 2 of 2

 The Honorable Stewart D. Aaron, U.S.D.J.
 September 8th 2020


        Plaintiff hereby requests this court to grant the plaintiff a 2-week extension in filing his
 brief in support of his amended complaint. Currently, plaintiff’s responses are due on September
 11th 2020.



                                                                                        Sincerely,
                                                                                      Ashu Shukla
                                                                                          Plaintiff
                                                                                       09/09/2020




 (cc) Defendant Attorneys via ECF & Mail

ENDORSEMENT: Without regard to the substance of Plaintiff's allegations set forth herein, the Court hereby
GRANTS Plaintiff's request. Plaintiff shall file his opposition to the pending motion to dismiss (ECF No. 56)
no later than 9/25/2020. Defendant shall file its reply no later than 10/16/2020. With regard to Plaintiff's
suggestion in his 9/8/2020 letter (ECF No. 74) that the "defense attorney is having ex-parte communications
with the court," the Court states that no such communications have occurred or will occur. With regard to
Plaintiff's latest Letter Motion regarding discovery-related matters (ECF No. 76), the Court hereby DENIES
WITHOUT PREJUDICE such motion (which is largely duplicative of Plaintiff's prior Letter Motion at ECF
No. 64), pending the telephonic conference on 10/13/2020. SO ORDERED.
Dated: 9/9/2020




                                             Page 2 of 2
